Cliii F JiisUCF                                                                                              i.is MA Ii
 CMtD1vN Wilillili                                                                                     Ci.i KR l))I11I.CfltlRi

ii SI wi s                                                                                           chec’       5th hcoufts.Lo
 DAV1I) I.. I3RIHuiS                                          .       /,

 Moi IV FRANFIS                                                            .

                                                                                                             GAVI I. IIt.SHA
 l)oici ASS. l\\G                                                 .                                  BilsiNi SN Ai)SIINISIRAIUR
 Li i/Mu HI LANG-MiuIts                                                                                   (211)712-3431
             rM. Lii I Milk)                                                                      gavIe.huu11pu’VIh.ixcourIs,Lov
 LANA Mvi K                                            Court of ppcaI
                                              JTuftlj Thtuirt of ZEcxa at atta
 Ai)A BROWN
                                                     600COMMI:RCESiRiFi, S[ii1F200
 CRAIG SI))i)I)ARi                                                                                           INiiiNir
 Bii.i. w IN      I.                                      DAllAs, I FXAS 75202                  WWW. I XC(IIJR I s.ju v/S II ICOA.A5I’X
 DAVID J, Sri ii NCR                                         (2(4)7)2-3400




                                                             April 15! 2014


             Gary Elogg
             TDCJ No. 1624020
             Allred Unit
             2101 FM 369 North
             Iowa Park, Tx. 76367


             RE:         Court of Appeals Number:       05-10-00231-CR
                         Trial Court Case Number:

             Style: Hogg, Gary AKA Mitchell, Lagaryon
                         V.
                         The State of Texas


                           1.   The case has been submitted and is pending consideration.

                          2.    The Court of Criminal Appeals has jurisdiction over post—conviction writs and
                                habeas corpus. Please contact the Court of Criminal Appeals for any forms or
                                information.

                          3.    The Court has no record of an appeal on tile in the above referenced name or trial
                                court number.

                          4.    Enclosed is a copy of the opinion in your appeal.

                          5.    This Court does not appoint counsel

                          6.    Neither the judges nor the staff of this Court can give legal advice. Therefore, you
                                may wish to contact your attorney; the trial court; or the State Counsel for
                                Offenders, Texas Department of Criminal Justice, P.O. Box 4005! Huntsville. TX,
                                77342 for Further information or assistance.
    7.    The Court does not have jurisdiction to compel the trial court to provide you with
          free copies of any of your trial court records. This Court does not provide free
          copies of any documents without prepayment of costs. Our charge is S. 10 per page
          payable in advance by cashier’s check or money order.

    8.    Your case has been set for submission on

    9.    Our records reflect that the

    10.   Enclosed please find the copies you requested.

x   11.   The cost for the copies you requested is ( clerk record I volume 49 pages,
          supplemental clerk record I volume 5 pages, reporter records 4 volumes 267 pages,
          supplemental reporter record I volume 23 pages, total cost to copy & ship $42.40



                                  Respectfully,

                                  Is! Lisa Matz. Clerk of the Court




                                            7